Appeal by the defendant from a judgment of the Supreme Court, Queens County (Grosso, J.), rendered March 20, 2007, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, voluntarily, and intelligently waived his right to appeal (see People v Ramos, 7 NY3d 737, 738 [2006]; People v Lopez, 6 NY3d 248, 256 [2006]; People v Seaberg, 74 NY2d 1, 11 [1989]). The defendant’s valid waiver of his right to appeal forecloses appellate review of his challenge to the Supreme Court’s denial of that branch of his omnibus motion which was to suppress physical evidence (see People v Kemp, 94 NY2d 831, 833 [1999]; People v Cardona, 51 AD3d 941 [2008]; People v Castillo, 49 AD3d 777 [2008]; People v DeAngelo, 40 AD3d 656 [2007]). Spolzino, J.P., Santucci, Leventhal and Chambers, JJ., concur.